IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 22544

                         In the Matter of ROBERT E. ARNOLD III,
                                       Respondent.


                               ORDER OF DISBARMENT


       In a letter signed by the respondent on September 25, 2018, addressed to the Clerk
of the Appellate Courts, respondent Robert E. Arnold III, an attorney admitted to the
practice of law in the state of Kansas, voluntarily surrendered his license to practice law
in Kansas, pursuant to Supreme Court Rule 217 (2018 Kan. S. Ct. R. 261).


       At the time the respondent surrendered his license, the Disciplinary Administrator
was investigating a complaint that the respondent violated Kansas Rules of Professional
Conduct 1.5 (2018 Kan. S. Ct. R. 294) (fees), 1.6 (2018 Kan. S. Ct. R. 296)
(confidentiality), 1.15 (2018 Kan. S. Ct. R. 328) (safekeeping property), 8.1 (2018 Kan.
S. Ct. R. 379) (disciplinary matters), and 8.4 (2018 Kan. S. Ct. R. 381) (professional
misconduct). On June 12, 2018, the Missouri Supreme Court entered an order disbarring
the respondent from the practice of law in Missouri based on the same underlying
misconduct.


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.


       IT IS THEREFORE ORDERED that Robert E. Arnold III be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.




                                               1
       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
Robert E. Arnold III from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2018 Kan. S. Ct. R. 262).


       Dated this 3rd day of October, 2018.




                                              2